Citation Nr: 1402024	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  07-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a VA Nurse Practitioner.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied reopening of the claim for entitlement to service connection for a low back disability (characterized as status post laminectomy with right radiculopathy). 

The Veteran testified before a hearing officer at the RO in November 2006.  He also testified before the undersigned Veterans Law Judge at the RO in May 2008.  Transcripts of both hearings are associated with the claims file.  

In July 2008, the Board declined to reopen the Veteran's claim of service connection for a low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, vacating the Board's July 2008 decision with respect to the reopening of the claim for service connection.  The claim returned to the Board where it was again denied in June 2010.  The Veteran appealed the denial to the Court and in November 2010, the Court granted a second JMR vacating the Board's June 2010 decision.  The claim returned to the Board where it was reopened and remanded for further development in May 2011.  The case has now returned to the Board for additional appellate action.  


FINDING OF FACT

A chronic low back disability, currently diagnosed as herniated nucleus pulposus, status post discectomy with right radiculopathy, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.



CONCLUSION OF LAW

A chronic low back disability, currently diagnosed as herniated nucleus pulposus, status post discectomy with right radiculopathy, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a chronic low back disability as it was incurred due to injuries during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the presence of the first two elements of service connection.  VA and private treatment records document findings of lumbar disc protrusions and right leg radiculopathy throughout the claims period and the Veteran underwent an elective discectomy at the Boston VA Medical Center (VAMC) in June 1995 to repair a nucleus pulposus.  Similar diagnoses were rendered following VA examinations in May 2002 and December 2011.  A current disability is therefore demonstrated.  

An in-service injury is also present as service treatment records verify that the Veteran incurred a back injury on August 27, 1970.  He was admitted to the general dispensary at Hanau, Germany and reported that his back was struck by a wooden board when a truck he was riding stopped suddenly. A lumbar muscle strain was diagnosed and he was treated with bed rest for 24 hours.  The Veteran was discharged to light duty the next day.  The Veteran also reports that he injured his back in another incident involving a fall down a flight of stairs.  On August 31, 1970, the Veteran was again admitted to the dispensary for a left sprained ankle when he slipped on some stairs, though no complaints or treatment regarding the low back is documented.  He was discharged to light duty on September 3, 1970.  The Veteran's spine was normal at the separation examination performed in December 1970.    

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  Although the Veteran was treated for a lumbar strain in August 1970, no chronic lumbar spine conditions were treated or diagnosed during service.  The Veteran's spine was normal upon physical examination at the December 1970 separation examination and no significant or interval history related to the spine was recorded by the examining physician.
 
There is also no objective evidence of a chronic lumbar condition with radiculopathy until January 1995, more than 20 years after the Veteran's discharge from active duty.  In January 1995, the Veteran was treated at the Boston VAMC for a skin rash and complaints of sciatic pain.  He reported a history of leg pain over the last two months.  A February 1995 X-ray of the lumbar spine was normal, but a March 1995 MRI demonstrated various disc bulges and herniations.  As noted above, the Veteran underwent a discectomy at the VAMC in June 1995.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's chronic low back disorder was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection is possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's herniated nucleus pulposus, status post discectomy with right radiculopathy, is not a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has reported experiencing back pain since active duty service.  The Board will consider whether such statements support the claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reported history of continuous back pain since service is not credible based on numerous inconsistencies and contradictions contained in his treatment records and own statements.  With respect to the service records, the Veteran testified in November 2006 and May 2008 that he incurred injuries to the back during active duty that required a cast of much of his lower body and left him unable to perform his duties for weeks and/or months.  Contrary to the Veteran's testimony, service records document a lumbar muscle strain in August 1970, treated with a day of bed rest and a discharge to light duty 24 hours later, along with an August 1970 left ankle sprain.  There is no indication the Veteran was placed in a cast (even of his ankle) and there are no records of any follow-up treatment consistent with ongoing symptoms such as back pain. The Veteran's spine was also normal upon separation examination in December 1970, and the examining physician did not note any significant prior injuries to the back.   

Service personnel records also contradict the Veteran's testimony; he testified that he was transferred to a different unit and military occupational specialty (MOS) following the August 1970 injuries based on continuing problems with his low back.  Personnel records show that the Veteran was transferred from a supply and service battalion in October 1970, but the transfer was recommended by the commanding officer due to the Veteran's multiple disciplinary problems.  In an October 1970 memorandum, the Veteran's commanding officer described the Veteran as a constant problem who "constantly rides sick call with little or no justification."  The transfer was characterized as a "rehabilitative transfer" and no mention was made of duty limitations caused by a previous back injury.  

The Veteran has also provided numerous inconsistent statements regarding the onset and duration of his current back problems.  While receiving treatment at the Boston VAMC in 1995 for back pain and sciatica, the Veteran consistently dated the onset of his problems to January 1995.  In March of that year he also reported incurring a prior injury while playing ball with his son.  No mention was made of a previous military injury of the lumbar spine to any of the VA physicians, even when the Veteran underwent surgery in June 1995.  Furthermore, in an April 1996 statement accompanying a claim for nonservice-connected pension, the Veteran dated the onset of his back pain to 1993, more than 20 years after his discharge from service.  In fact, the earliest mention of in-service back problems dates from the Veteran's initial claim for service connection and compensation.  

Similarly, while the Veteran testified that he received treatment at various VA facilities in the Boston VAMC for back pain soon after his separation from active duty, no other evidence in the record indicates he underwent earlier VA treatment.  Records of VA treatment contained in the claims file date from October 1990 and do not reference or imply any previous treatment.  The Veteran's testimony regarding his VA treatment also indicated it was for neurological issues associated with his lumbar spine, but information from Boston's VA facilities show treatment in the neurological and rehabilitation therapy clinics dating only from 1996.  None of the Veteran's treating VA health care providers have ever referenced VA treatment for back pain earlier than 1995, and the Veteran never reported such a history while undergoing medical care. 

As noted above, the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  In this case, the Board finds that the Veteran's statements regarding the presence of continuous symptoms of back pain since service and a history of VA treatment since the 1970s are not credible based on contradictions and inconsistencies documented in both the medical records and the Veteran's own statements.  The Board also finds that the Veteran's statements provided in the context of contemporaneous medical treatment are more credible than those provided for compensation purposes.  

The record also contains several medical opinions weighing both for and against the claim.  In support of the claim are multiple statements from the Veteran's private physician and a June 2005 statement from his VA primary care physician.  Turning first to the June 2005 VA opinion, the Board finds that it is of little probative value as it is not accompanied by any supportive rationale.  The VA primary care doctor merely notes that the Veteran has experienced chronic back pain dating to his time in the military.  The statement does not reference  any evidence that was reviewed prior to the formulation of the opinion, nor does it provide any basis other than what is presumably the Veteran's own reported history of the disability.  The apparent failure to consider the other evidence of record (including the service treatment records) is significant given the Board's finding that the Veteran's own account of the onset of his condition is not credible.  In any event, as it does not contain any rationale for the stated conclusion, the June 2005 medical opinion from the VA primary care physician is not very probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Veteran's private doctor, Dr. DiTullio, has also provided several statements on the Veteran's behalf, dating from November 1998 to January 2012.  Although Dr. DiTullio consistently relates the Veteran's lumbar disc protrusions to injuries during active service, the Board notes that the opinions contain various discrepancies and irregularities that reduce their probative value.  In his initial November 1998 letter to VA, the private doctor found that the Veteran's disc protrusion and radiculopathy were directly related to military service.  As the basis for his opinion, Dr. DiTullio reviewed the service treatment records and identified a  specific instance of in-service treatment for sciatica in October 1970.  However, the Board's review of the service records is completely negative for any complaints or treatment for sciatica or leg pain in October 1970 or at any other time during active duty.  Similar findings were noted by the May 2002 VA examiner who was also unable to locate the record showing treatment for sciatica in October 1970.  The stated basis for the private medical opinion is therefore not supported by the actual record.  

Additionally, the private physician's recent statements regarding the date he first began treating the Veteran are demonstrably different than his earlier reports.  In May 2002, Dr. DiTullio explicitly stated that he first treated the Veteran for disc protrusions in 1996, while later statements from December 2003 and January 2012 report that he began treating the Veteran in the early 1970s, soon after the Veteran's discharge from active duty.  The inconsistency is significant, especially in light of the more than 20 year difference in the dates provided by the physician.  In November 2001, the Veteran submitted his "complete treatment records regarding treatment he has received from Dr. DiTullio," though such records only date from September 1995.  In a January 2012 statement, Dr. DiTullio reported that all his records pertaining to the Veteran dated prior to 1995 were destroyed as part of the normal course of business, but this statement is still at odds with the doctor's own earlier report that he first began treating the Veteran in 1996.  Based on the conflicts and discrepancies in the private physician's statements regarding the basic facts in this case (specifically the nature of the Veteran's in-service treatment and when he first began treating the Veteran), the Board finds that his opinions addressing the etiology of the claimed back condition are of diminished probative value.  

As the medical opinions in support of the claim are of reduced probative value, the Board finds that the competent medical evidence weighing against the claim, including the medical opinions of May 2002 and December 2011 VA examiners, is more persuasive.  After physically examining the Veteran and reviewing the claims file, both VA examiners concluded that the current low back disability was not related to active duty service.  Both examiners acknowledged the Veteran's in-service history of a back injury, characterized as a lumbar strain, and found that the condition resolved.  The examiners also noted that service and post-service records did not document any follow-up or new treatment related to the spine until 1995, many years after service, when the Veteran underwent low back surgery.  Although the Veteran has reported experiencing back pain and treatment since his in-service injury in 1970, as discussed above, the Board has determined that this history is not credible.  Thus, the VA examiner's failure to specifically address the Veteran's lay history does not render the medical opinions inadequate or of lessened value.  Instead, the Board finds that the opinions are based on an accurate recitation of the facts in this case and include well-reasoned rationales.  They are therefore afforded significant probative value.  Nieves, supra.  

Finally, the Board has considered the Veteran's testimony connecting his low back disability to service, but notes that lay persons are only competent to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, whether the Veteran has a lumbar spine condition which is due to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic low back disability was more than two decades after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is clearly against a nexus between the current back disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice in accordance with Dingess, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the March 2013 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment and personnel records and available records of VA and private treatment.  The record before the Board currently documents medical treatment for a back condition beginning at the Boston VAMC in January 1995 and with a private physician in September 1995.  The Veteran testified during the May 2008 hearing that he received earlier medical treatment at various VA and private facilities; however, such records were unavailable due to their destruction or the deaths of the treating physicians.  The Board therefore concludes that all available medical records reported by the Veteran have been obtained. 

The Veteran was also provided proper VA examinations in May 2002 and December 2011 in response to his claim for service connection.  In various statements, the Veteran's representative has argued that the December 2011 VA examination is inadequate as the examiner did not reference the medical opinions of Dr. DiTullio or acknowledge the Veteran's reports of treatment soon after discharge from active duty.  The Board notes that there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion."  Id at 105.  In the December 2011 examination report, the VA examiner noted that the entire claims file was reviewed, and thus indicated review of all medical nexus opinions and the Veteran's statements.  While these statements were not specifically addressed by the examiner, the examiner provided sufficient explanation to establish a reasoned medical explanation for the stated opinion.  Furthermore, the Board has determined that the statements of the Veteran and Dr. DiTullio are of limited probative value due to various inconsistencies and discrepancies.  Therefore, the VA examiner's failure to specifically address each piece of evidence does not render the opinion inadequate. The December 2011 medical opinion was based on an accurate presentation of the facts and was supported with a well-reasoned rationale.  It is therefore adequate and a remand is not necessary to comply with the duty to assist.  

The Board also finds that VA has complied with the May 2011 remand orders of the Board.  In response to the Board's remand, the Veteran's service personnel records and records from the dispensary in Hanau, Germany, were obtained and added to the claims file.  A VA examination to determine the etiology of the claimed low back disability was also provided in December 2011.  The case was then readjudicated in March 2013.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability, currently diagnosed as herniated nucleus pulposus, status post discectomy with right radiculopathy, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


